Case 1:19-cv-02215-JGK-RWL Document 27 Filed 10/26/20 Page 1 of 26

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MARIA DORTA,
19-cv-2215 (JGK) (RWL)

 

Plaintiff,
- against -
MEMORANDUM OPINION
ANDREW SAUL,1 COMMISSIONER OF SOCIAL AND ORDER
SECURITY,
Defendant.

 

JOHN G. KOELTL, District Judge:

The plaintiff, Maria Dorta (“Dorta”} commenced this action,
seeking to appeal a denial by the Commissioner of Social
Security (the “Commissioner”}) of her application for
Supplemental Security Income (“SSI”) under the Social Security
Act (the “Act”). Dorta initially filed an SSI application on
August 8, 2012, claiming that she had been disabled since
October 31, 2010, because she suffered from dysthymic disorder
with major depression and certain physical impairments. The
Commissioner initially determined Dorta was not “disabled,” and
Dorta sought district court review in 2015. By stipulation of
the parties, United States District Judge George B. Daniels
remanded the matter to the Commissioner for further

administrative proceedings.

 

1 Andrew Saul, as the current Commissioner of Social Security, is
automatically substituted for Nancy A. Berryhill, who served as the Acting
Commissioner of Social Security at the time Maria Dorta filed her Complaint
in this case. See 42 U.S.C. § 405{(g); Fed. R. Civ. P. 25{d}.

 
Case 1:19-cv-02215-JGK-RWL Document 27 Filed 10/26/20 Page 2 of 26

On October 17, 2017, after a second administrative hearing,
an Administrative Law Judge (“ALJ”) denied the plaintiff's
claims, again finding that the plaintiff was not “disabled”
under the Act. Administrative Record (“A.R.”}, ECF No. 9, at
1225-38, and on January 17, 2018 the Appeals Council denied
review, making the ALJ’s decision the final determination by the
Commissioner. A.R. at 1203-06. The plaintiff then brought this
appeal pursuant to 42 U.S.C. § 1383(c) (incorporating 42 U.S.C.
§ 405(g)). The parties cross-moved for judgment on the pleadings
pursuant to Federal Ruie of Civil Procedure 12(c).

The Court referred this matter to Magistrate Judge Robert
Lehrburger for a Report and Recommendation. Magistrate Judge
- Lehrburger recommended that the plaintiff’s motion be denied and
that the Commissioner’s motion be granted. The plaintiff filed a
timely objection to the Report and Recommendation, contesting
Magistrate Judge Lehrburger’s conclusions on two grounds: (1)
that the ALJ failed to weigh properly the medical opinions in
the Administrative Record; and (2) that the ALJ failed to
evaluate appropriately Dorta’s subjective statements.

The facts of the case are set forth in the thorough Report
and Recommendation, and familiarity with those facts is assumea.
For the reasons explained below, the Report and Recommendation
is adopted, the plaintiff's motion is denied, the Commissioner’s

motion is granted, and the case is dismissed.

 

 
Case 1:19-cv-02215-JGK-RWL Document 27 Filed 10/26/20 Page 3 of 26

LT.

Pursuant to 28 U.S.C. § 636(b) (1) (C), any portion of a
Magistrate Judge’s Report and Recommendation to which objection
is made is subject to de novo review. See, e.g., Lugo Vv.
Berryhill, 390 F. Supp. 3d 453, 456 (S.D.N.¥. 2019); McClain ex

rel. McClain v. Halter, No. 99-cv-3236, 2001 WL 619177, at *1

 

(S.D.N.Y. June 5, 2001).
When reviewing a denial of an application for SSI, a court
may set aside a determination by the Commissioner only if it is

based on legal error or is not supported by substantial evidence

 

in the record. See 42 U.S.C. § 405(g); Berry v. Schweiker, 675
F.2d 464, 467 (2d Cir. 1982) (per curiam); see also Burton—
Mann v. Colvin, No. 15-cv-7392, 2016 WL 4367973, at *3 (S.D.N.Y.

Aug. 13, 2016). Substantial evidence is “more than a mere

 

scintilla.” Richardson v. Perales, 402 U.S. 389, 401 (1971) .2
However, as the supreme Court recently has affirmed, “the
threshold for such evidentiary sufficiency is not high,” because
substantial evidence “means—and means only-such relevant
evidence as a reasonable mind might accept as adequate to

support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148,

 

1154, (2019); see also, Brault v. Comm’r of Soc. Sec., 683 F.3d

443, 448 (2d Cir. 2012) (per curiam) (“The substantial evidence

 

2Unless otherwise noted, this Memorandum Opinion and Order omits all
alterations, citations, footnotes, and internal quotation marks in quoted
text.

 

 
Case 1:19-cv-02215-JGK-RWL Document 27 Filed 10/26/20 Page 4 of 26

standard means once an ALJ finds facts, [a court] can reject
those facts only if a reasonable factfinder would have to
conclude otherwise.”}. Courts are instructed to “defer to the
Commissioner’s resolution of conflicting evidence.” Cage Vv.

Comm’r of Soc. Sec., 692 F.3d 118, 122 (2d Cir. 2012); see also

 

Clark v. Comm’r of Soc. Sec., 143 F.3d 115, 118 (2d Cir. 1998)

 

(“[I]t is up to the agency, and not this court, to weigh the

conflicting evidence in the record.”).

Ir.

BA claimant seeking SSI is considered “disabled” within the
meaning of the Act, if the claimant is “unable to engage in any
substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to
last for a continuous period of not less than twelve months.”

42 U.S.C. § 1382(c) (3) (A); see Mitchell v. Colvin, No. 14-cv-

 

4154, 2015 WL 5306208, at *4 (S.D.N.Y. Sept. 10, 2015) .3

 

IThe statutory definition of “disability” for purposes of SSI under Title XVI
is virtually identical to that used for disability insurance benefits (“DIB”)
under Title II. Barnhart v. Walton, 535 U.S. 212, 214 (2002); compare 42
U.S.C. § 1382cfla} (3) with 42 U.S.C. § 423{d). The determination of disability
for DIB under Title II, and judicial review of such a determination, is also
similar to the determination of disability for purposes of SSI benefits under
Title XVI of the Act. Avila v. Astrue, 933 Ff, Supp. 2d 640, 649 n.5 (S.D.N.Y.
2013). Thus, cases regarding the definition of “disability” under 42 U.S.C. §&
423 are cited interchangeably with cases under 42 U.S.C. § 1382c{a) (3). See
Hankerson v. Harris, 636 F.2d 893, @95 n.2 (2a Cir. 1980); Lopez v. Comm’r of
Soc, Sec., No. 198-CV-7564, 2020 WL 364172, at *ln.1 (S.D.N.¥. dan. 22,
2020).

 

 

 
Case 1:19-cv-02215-JGK-RWL Document 27 Filed 10/26/20 Page 5 of 26

Social Security Administration regulations define a ‘“five-
step, sequential evaluation process,” used to determine whether
a claimant is disabled within the meaning of the Act. 20 C.F.R.

§ 416.920(a) (4). Pursuant to this process, the Commissioner must

consider:

(1) whether the claimant is currently engaged in
substantial gainful activity; (2) whether the claimant has
a severe impairment or combination of impairments; (3)
whether the impairment meets or equals the severity of the
specified impairments in [Appendix 1]; (4) based on a
“residual functional capacity” assessment, whether the
claimant can perform any of his or her past relevant work
despite the impairment; and (5) whether there are
significant numbers of jobs in the national economy that
the claimant can perform given the claimant's residual
functional capacity, age, education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014).4 The

 

claimant bears the burden of proof for the first four steps, and
it is only after the claimant has fulfilled her burden, that the
burden shifts to the Commissioner at step five. Perez v. Chater,
77 F.3d 41, 46 (2d Cir. 1996). However, the burden shift at step
five, “is only a limited burden shift, in that the Commissioner
need only show that there is work in the national economy that
the claimant can do.” Petrie v. Astrue, 412 F. App’x 401, 404

(2d Cir. 2011); 20 C.F.R. § 416.960(c) (2).

 

4 Step three considers whether the claimant has an impairment or combination
of impairments that meets or medically equals the severity of one of the
listed impairments in 20 C,.F.R. Part 404, Subpart P, Appendix 1. See 20
C.PLR. §§ 416.920(d), 416.925, 416.926.

5

 

 
Case 1:19-cv-02215-JGK-RWL Document 27 Filed 10/26/20 Page 6 of 26

IIt.

In this case, the ALJ found that the plaintiff sustained
her burden for the first two steps of the inguiry, because the
plaintiff had been unemployed since 2010, and suffered severe
impairments from arthralgias; lumbar disc disease; dysthymic
disorder; and major depressive disorder, single episode without
psychotic features, after the alleged onset date.5 At step three,
the ALJ found, and the plaintiff does not contest, that Dorta’s
impairments did not match those listed in Appendix 1. At issue
is the ALJ’s determination at step four that the plaintiff had
the residual functional capacity to perform “light work,” as
defined in 20 CFR § 416.967 (b).

In her Complaint, the plaintiff has challenged the ALJ’s
determinations on two grounds: (1) that the ALJ faiied to weigh
properly the medical opinions in the Administrative Record
regarding her psychological impairments and to determine
properly Dorta’s residual functional capacity; and (2) that the
ALJ failed to evaluate appropriately Dorta’s subjective
statements. ® In the Report and Recommendation, Magistrate Judge

Lehrburger recommended that the Dorta’s motion be denied,

 

5 The Ald also noted that the plaintiff had developed additional physical
conditions, including carpal tunnel syndrome, after the date of her initial
SSI application. However, the plaintiff has only challenged the ALJ's
determinations with respect to her psychological conditions on appeal.

6 In her Complaint, the plaintiff does not dispute the ALJ's assessment of her
physical impairments, or their impact on the determination of her residual
functional capacity.

6

 

 
Case 1:19-cv-02215-JGK-RWL Document 27 Filed 10/26/20 Page 7 of 26

explaining that the ALJ's weighing of medical opinions in the
record and the evaluation of Dorta’s subjective statements were
free from legal error and supported by substantial evidence. The
plaintiff has objected to both of the Magistrate Judge’ s
recommended findings. For the reasons explained below, the
plaintiff's objections are without merit.

A.

The plaintiff has objected to Magistrate Judge Lehrburger’s
conclusion that the ALJ correctly weighed the medical opinions
in the record. Specifically, the plaintiff objects to Magistrate
Judge Lehrburger’s recommendation that the ALJ’s decision not to
accord the usual deference given to Dr. Alicia and Dr. Mahmood,
the plaintiff's treating physicians, involved a proper
application of the “Treating Physician Rule” and was supported
by substantial evidence. In addition, the plaintiff objects to
Magistrate Judge Lehrburger’s determination that the ALJ
properly weighed the other medical opinion evidence, including
the opinions of non~-treating physicians Drs. Reddy and Fujiwaki.?

The Treating Physician Rule requires “deference to the

views of the physician who has engaged in the primary treatment

 

7 Although the plaintiff objects to the Magistrate Judge’s conclusion that the
ALJ appropriately weighed all medical opinions in the record, she only raises
specific objections to the weighing of the opinions of Drs. Alicia, Mahmood,
Reddy, and Fujiwaki. There was in fact no error in Magistrate Judge
Lehrburger's assessment that the ALJ properly weighed the medical opinions

of Dr. Galictos, and that such determination was supported by substantial

evidence.

 

 
Case 1:19-cv-02215-JGK-RWL Document 27 Filed 10/26/20 Page 8 of 26

of the claimant” in determining the nature and severity of the
claimant’s impairment.® See Avila v. Astrue, 933 F. Supp. 2d 640,
653 (S.D.N.Y. 2013) {quoting Burgess Vv. Astrue, 537 F.3d 117,
128 (2d Cir. 2008)). An ALJ must accord controlling weight to a
treating physician’s opinion when it is well-supported by
medically acceptable clinical and laboratory diagnostic
techniques and not inconsistent with other substantial record
evidence. 20 C.F.R. § 416.927(c) (2); see Shaw v. Chater, 221
F.3d 126, 134 (2d Cir. 2000). If a treating physician’s opinion
is not afforded controlling weight, the ALJ must explain what
degree of weight, if any, the ALJ assigns the treating
physician’s opinion and other medical opinions in the record,
based on the application of specified factors. See 20 C.F.R. 8§
416.927 (c) (2) (4)-(ii) & 426.927 (c) (3)-(6).*% The factors that the
ALJ must consider include: “{(1) the frequen(cy], length, nature,
and extent of treatment; (2) the amount of medical evidence

supporting the opinion; (3) the consistency of the opinion with

 

8 In March 2017, the Social Security Administration published regulations that
effectively abolished the Treating Physician Rule for claims filed on or
after March 27, 2017. See 20 C.F.R. § 416.920c(a). Because the plaintiff
Filed her claim before March 27, 2017, the Treating Physician Rule under the
previously existing regulations applies. See, e.g., Pagan v. Saui, No. 18-cv-
7012, 2020 WL 2793023, at *6 n.5 (5.D.N.Y¥. May 29, 2020).

9 For purposes of Section 416.927, “[m]ledical opinions are statements irom
acceptable medical sources that refiect judgments about the nature and
severity of [a claimant's] impairment (s), including [their] symptoms,
diagnosis and prognosis, what [they] can still do despite impairment(s), and
[their] physical or mental restrictions.” 20 C.F.R. § 416.927 (a) (1).

 

 
Case 1:19-cv-02215-JGK-RWL Document 27 Filed 10/26/20 Page 9 of 26

the remaining medical evidence; and (4) whether the physician is

a specialist.” Estrella v. Berryhill, 925 F.3d 90, 95-96 (2d

 

Cir. 2019) (alteration in original). Tf the ALJ accords a
treating source opinion less than controlling weight, the ALJ
must explain the weight ascribed to such opinion with “good
reasons.” See Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999);
20 C.F.R. § 416.927 (c) (2). A district court may remand “when the
Commissioner has not provided good reasons for the weight given
to a treating physician[’]s opinion.” Morgan V. Colvin, 592 F.
App’ x 49, 50 (2d Cir. 2015) (alterations in original) (quoting

Halloran v. Barnhart, 362 F.3d 28, 33 (2d Cir. 2004) (per

 

curiam) ).

Based on this Court’s review of the record, the Magistrate
Judge did not err in finding that the weights assigned by the
ALJ to the medical opinions in the record were both free from
legal error and supported by substantial evidence. Specifically,
the ALJ's decision not to assign controlling weight to opinions
from Dorta’s treating physicians, Drs. Alicia and Mahmood, was
supported by substantial evidence in the record and was based
sufficiently on consideration of the required factors. Further,
the ALd’s decision to assign “partial weight” to the opinions of
pr. Fujiwaki, the Administration’s examining consultative

psychologist, and Dr. Reddy, the state agency’s non-examining

 

 
Case 1:19-cv-02215-JGK-RWL Document 27 Filed 10/26/20 Page 10 of 26

consulting psychologist, was also free from legal error and
supported by substantial evidence.
1.

Magistrate Judge Lehrburger correctly found that the ALuJ’s
decision to give opinions of Drs. Alicia and Mahmood “limited”
and “little” weight, respectively, rather than “controlling”
weight, was both consistent with the Treating Physician Rule and
supported by substantial evidence.

The ALJ explained that he ascribed “Limited” weight to
certain opinions of Dr. Alicia from 2012 and from October 2013,
that noted that Dr. Alicia believed Dorta was “temporarily
unemployable,” that she had multiple marked Limitations, or that
she “could net compete in a work area.” A.R. at 1235-36.
Although the ALJ did not explicitly cite to each of the factors
‘ain 416.927{(c), his “reasoning and adherence to the regulation

are clear.” Atwater v. Astrue, 512 F. App’ x 67,. 70 (2d Cir.

 

2013). Further, the ALJ provided “good reasons” that were
supported by substantial evidence, for assigning Dr. Alicia’s
opinions less than controlling weight. Sneli, 177 F.3d at 133.
The ALJ considered the nature and extent of Dr. Alicia’s
treatment of Dorta, noting that Dr. Alicia began treating Dorta
in October 2011, and saw her every three months. A.R. at 1233;
cf. 20 C.F.R. § 416.927 (c) (2) (treatment relationship). The ALJ

noted that certain of Dr. Alicia’s opinions claimed that Dorta

10

 
Case 1:19-cv-02215-JGK-RWL Document 27 Filed 10/26/20 Page 11 of 26

was disabled for physical, rather than psychological symptoms.
A.R. at 1235; see, e.g., A.R. at 315-16 (noting Dorta was
“temporarily unemployable” for “NON psychiatric reasons”), 421
(“While her depression has improved and is not a chronic
inexorable deterrent to her being employed[,] Ms. Dorta has
several medical conditions which qualify her as disabled:
Bronchial Asthma, Osteoporosis[,] Emphysema(, ] and
L[umbar]/S[{pinal] Disc Disease.”). As the ALJ noted, Dr. Alicia
was “not treating [Dorta] for those conditions, nor hajfd] he
examined her for those conditions” and neither was he “gualified
to comment on any functional limitations attributable fo
physical conditions.” A.R. at 1235-36; cf. 20 C.F-R.
§ 416.927 (c) (5} (specialization). Finally, the Ahd considered
Dr. Alicia’s treatment records and noted that such records were
inconsistent with Dr. Alicia’s opinions, in that Dr. Alicia’s
treatment records noted that Dorta’s “anxiety and depression
lessened with medication,” that she was “calmer and more able toa
cope,” and that she “overall was feeling stable and denied any
sustained depressive symptoms or mood,” and that her “depression
was not a deterrent to employment.” A.R. at 1233; cf. 20 C.F.R.
§ 416.927 (c) (3)-(4) (supportability and consistency}.

The ALJ provided “good reasons” in that he noted
inconsistencies between Dr. Alicia’s opinions and his own

treatment notes. The ALJ noted that although Dr. Alicia opined

11

 

 
Case 1:19-cv-02215-JGK-RWL Document 27 Filed 10/26/20 Page 12 of 26

that Dorta had marked restrictions in several areas of cognitive
functioning, including her ability to maintain attention and
concentration for extended periods, Dr. Alicia’s treatment notes
reported Dorta had no cognitive limits, psychosis,
auditory/visual hallucinations or vegetative symptoms, or limits
in interaction. A.R. at 1235. See, ©.g., id. at 222-23, 404,
407, 410. Further, as the Ald noted, Dr. Alicia’s treatment
notes show that Dorta’s symptoms were controlled with
medications, and that Dorta often reported lessened depressive
symptoms, id. at 410, or even no depressive symptoms. See, @.g.,
id. at 407, 1404, 1410, 1413.19

The weight assigned by the ALJ to Dr. Alicia’s opinions was
well-supported by the record. As the Report notes, Dr. Alicia's
treatment notes showed Dorta had generally normal mental status
examinations. Further, as the Report notes, Dr. Alicia’s July
2012 and October 2013 opinions noted his belief that her
depression was not a barrier to her employment, but rather that

it was her physical impairments, for which he was not treating

 

10 The plaintiff claims that the ALJ failed to “make findings” that Dorta’s
conditions improved with treatment, and thus the Magistrate Judge was
incorrect to consider her responsiveness to treatment as a variable. However,
the ALJ did note evidence in the record to demonstrate that Dorta’s
psychological symptoms improved with medication and treatment. See A.R. at
1233 & 1235.

12

 

 
Case 1:19-cv-02215-JGK-RWL Document 27 Filed 10/26/20 Page 13 of 26

her, that impeded her ability to work. Report and Recommendation
(“R&R”), ECF No. 22, at 31-32.

For Dr. Mahmood, the ALJ again properly followed the
Treating Physician Rule, and provided “good reasons,” that were
supported by substantial evidence, to support the ALJ's decision
to assign “little” weight to certain of Dr. Mahmood’s opinions.
Again, while the ALJ did not explicitly cite each factor in
Section 416.927 (c), his “reasoning and adherence to the
regulation are clear.” Atwater, 512 F. App’x at 70.
Specifically, the ALJ considered the nature of Dr. Mahmood’s
treating relationship with Dorta (noting that she saw him every
three months), the supportability of his opinions compared to
his own treatment notes, and the consistency of his opinions
with the rest of the record. The ALJ assigned “little” weight to
Dr. Mahmood’s opinion that Dorta was “ynable to work due to
stress related issues,” because it was conclusory and
inconsistent with the treatment records from Metropolitan
Hospital, which included br. Mahmood’s treatment records, and
which “continued to find normal functioning without any
significant limitations.” A.R. at 1236; cf. 20 C.F.R. 8
416.927 (d) (1) (reserving for the Commissioner the responsibility
“for making the determination or decision about whether [a
claimant} meet[{s] the statutory definition of disability,” and

noting that a medical source’s statement that a claimant is

13

 

 
Case 1:19-cv-02215-JGK-RWL Document 27 Filed 10/26/20 Page 14 of 26

“unable to work” is not dispositive); Michels v. Astrue, 297 F.
App’s. 74, 76 (2d Cir. 2008) (“A doctor's designation of a party
as disabled begins the disability inquiry, it does not end
it.”); Snell, 177 F.3d at 133 (*“[Plhysician’s statement that the
claimant is disabled cannot itself be determinative.”). In
addition, the ALJ assigned “little” weight Dr. Mahmood’s finding
of “moderate to marked limitations in several areas of
functioning,” “suicidal ideations,” and “difficuity thinking or
concentrating,” because such opinions were not supported by
treatment notes from Metropolitan Hospital (including Dr.
Mahmood’s own treatment notes). A.R. at 1236.

The Magistrate Judge correctly found that the ALJ's
analysis of Dr. Mahmood’s opinions was free from legal error and
was supported by substantial evidence in the record. Of
particular note, the mental status examinations of Dorta
performed by Dr. Mahmood {or the other psychiatrists covering
for him) generally noted, among other things, that Dorta had a
calm mood, an appropriate affect, intact thought processes,
rational and non-psychotic thought control, no hallucinations or
illusions, no suicidal or homicidal ideation, non-impaired
judgment, and good impulse control. Id. at 1400, 1566, 1569,
1572, 1575.

The plaintiff objects to the Report’s finding that the ALJ

appropriately applied the Treating Physician Rule, arguing that

14

 

 
Case 1:19-cv-02215-JGK-RWL Document 27 Filed 10/26/20 Page 15 of 26

it was improper for the ALd to consider the treatment notes from
Drs. Alicia and Mahmood, signs of improvement of Dorta’s
conditions, and evidence of Dorta’s capacity to engage in her
daily activities. Each objection is without merit. It was not
error for the ALJ to discount the opinions of Drs. Alicia and
Mahmood, because such opinions were inconsistent with their own
contemporaneous treatment notes and other evidence in the
record. See, e.g., Domm v. Colvin, 579 F. App’x 27, 28 (2d Cir.
2014) (affirming ALJ’s decision to discount the opinion of a
treating physician when the opinion was inconsistent with the
treatment notes and other evidence in the record); Dunne v.

Comm’r of Soc. Sec., 349 F. Supp. 3d 250, 257-58 (W.D.N.Y. 2018)

 

(affirming ALJ’s decision not to assign controlling weight to
treating physician’s opinion because the opinions were
inconsistent with the treatment notes); Santana Vv. Saul, Ne. 18-
cv-10870, 2019 WL 6119011, at *10 (5.D.N.¥. Nov. 18, 2019) (ALJ
did not commit legal error by discounting treating physician’s
opinion because the opinions were inconsistent with the
treatment notes, and finding such “treatment notes constitute
substantial evidence supporting the ALJ’s determination to
discount [the doctor’s] opinions”). The Treating Physician Rule
contemplates that ALJs “may set aside an opinion of a treating
physician that is contradicted by the weight of other record

evidence.” Anselm v. Comm’r of Soc. Sec., 737 F. App’x 552, S55

i5

 

 

 
Case 1:19-cv-02215-JGK-RWL Document 27 Filed 10/26/20 Page 16 of 26

(2d Cir. 2018); see also Krull v. Colvin, 669 F. App’x 31, 32
(2d Cir. 2016) {*The opinions of examining physicians are not
controlling if they are contradicted by substantial evidence, be
that conflicting medical evidence or other evidence in the
record.”). |

Similarly, it was not error for the ALJ to take note that
the claimant appeared to participate in activities of daily
living as part of the relevant evidence in the record that was
inconsistent with certain opinions of Drs. Alicia and Mahmood.

See Roma v. Astrue, 468 F. App’x 16, 19 (2d Cir. 2012) (not

 

error for an ALd to use a claimant’s participation in a “broad
range of light, non-stressful activities” as evidence
contradicting a treating source’s opinion); See, @.g., Santana,
2019 WL 6119011, at *8.

Finally, the plaintiff objects to the ways in which the ALJ
weighed competing evidence in the record, arguing that there was
some evidence to support the opinions of brs. Alicia and
Mahmood. However, this misconstrues both the Treating Physician
Rule and this Court’s role in reviewing the Commissioner’ s
determinations. The Treating Physician Rule does not require an
ALJ give controlling weight to a physician if there is any
evidence to support the physician's opinion. 20 C.F.R.

§ 416.927(c) (2) (treating physicians are entitled to

“controlling weight” if the Commissioner “find[s] that a

16

 

 
Case 1:19-cv-02215-JGK-RWL Document 27 Filed 10/26/20 Page 17 of 26

treating source's medical opinion... is well-supported by
medically acceptable clinical and laboratory diagnostic
techniques and is not inconsistent with the other substantial
evidence in [the] case record”) (emphasis added). Nor a8 it
appropriate for this Court to overturn a decision by the
Commissioner that is free from legal error and supported by
substantial evidence, based on a complete record.! 42 U.S.C.

§ 405(g); see Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010)

 

(per curiam).
2.
The plaintiff has also objected to the Magistrate Judge's
determination that the ALJ properly weighed the opinions of
reviewing state agency psychological consultant Dr. Reddy, and

consultative examiner, Dr. Fujiwaki.

 

The ALJ noted that Dr. Reddy found Dorta suffered from

 

moderate limitations in concentration, persistence, and pace,

 

but that she could perform unskilled work. The ALJ assigned
“partial” weight to this opinion. The ALJ appropriately noted
that Dr. Reddy was a “state agency psychological consultant,”
was not a treating or examining source. Nevertheless, the ALJ
noted that Dr. Reddy’s opinion was consistent and supported by

other medical evidence in the record, which “d[id] not indicate

 

11 The plaintiff has not alleged the record is incomplete, nor objected to the
Magistrate Judge’s Report and Recommendation on that basis.

1?
Case 1:19-cv-02215-JGK-RWL Document 27 Filed 10/26/20 Page 18 of 26

any greater limitations.” See A.R. at 1237. While the ALJ did
not recite each of the Section 416.927(c) factors, his analysis
demonstrates that he followed the appropriate analysis,
especially considering the nature of Dr. Reddy’s relationship to
Dorta and the supportability and consistency of his opinion with
other evidence in the record.

With respect to Dr. Reddy, the plaintiff argues that the
Ald failed to follow the analysis required for weighing medical
opinions, that consultative sources “standing alone” are not
substantial evidence, and that the ALJ was “forbidden from”
considering whether Dorta’s treatment records were consistent
with the opinion of a non-examining consultant. These objections
have no merit.

First, the plaintiff misconstrues the ALJ’s analysis by
suggesting he relied on Dr. Reddy's opinions “standing alone,”
because the ALJ’s determination does not rest solely on Dr.
Reddy’s opinion (it was assigned “partial” weight, not
“significant” or “great” weight). Rather, the AlJ considered Dr.
Reddy’s opinion and its consistency with other evidence in the
record, including Dorta’s treatment notes. Second, courts in
this Circuit have noted that the opinions of non-treating and
non-examining medial consultants can be part of the “substantial
evidence” required “to override treating sources’ opinions

provided they are supported by evidence in the record.” Diaz v.

18

 

 

 
Case 1:19-cv-02215-JGK-RWL Document 27 Filed 10/26/20 Page 19 of 26

Shalala, 59 F.3d 307, 313 n.5 (2d Cir. 1995); see Fyre ex rel.
A.O. v. Astrue, 485 F. App’x 485, 487 (2d Cir. 2012); see also,

Micheli v. Astrue, 501 F. App’x 26, 29 (2d Cir. 2012). As such,

 

the ALJ did not commit legal error by considering whether Dr.
Reddy’s opinion was consistent with other evidence in the

record, including Dorta’s treatment records.

nw

The ALJ noted that Dr. Fujiwaki opined that Dorta had “no
psychotic symptoms,” that “medications controlled her auditory
hallucinations, her attention and concentration were intact,”
that she had “mildly impaired memory,” that she could travel by
herself and do activities of daily living, and that she
socialized. A.R. at 1237. He also noted Dr. Fujiwaki opined that
Dorta may have difficulty handling work-related “stress” and
maintaining a regular schedule. Id. The ALJ accorded Dr.
Fujiwaki’s opinion “partial weight,” noting that while parts of
the opinion were consistent with other evidence in the record,
Dr. Fujiwaki’s opinion was based on a one-time exam, and that
Dr. Fujiwaki’s references to difficulty maintaining a schedule
and with stress were “vague,” and lacked any description of
“specific function-by-function limitations.” Id. While the ALJ’s
assessment of Dr. Fujiwaki’s opinion did not explicitly consider
the factors in Section 416.927(c), his “reasoning and adherence
to the regulation are clear.” Atwater, 312 F. App’ x at 70. He

appropriately noted that several findings in Dr. Fujiwaki’s

19

 
Case 1:19-cv-02215-JGK-RWL Document 27 Filed 10/26/20 Page 20 of 26

opinion were consistent with other evidence in the record
(consistency). He also noted that Dr. Fujiwaki’s opinion was
based on a one-time exam (relationship) and lacked explanations
of specific function-by-function limitations to support Dr.
Fujiwaki’s opinion that Dorta may have difficulty maintaining a
regular schedule (supportability). See 20 C.#F-.R.

8 416.927 (c) (3) (“The more a medical source presents relevant
evidence to support a medical opinion . . . [and] [t}he better
an explanation a source provides for a medical opinion, the more
weight we will give that medical opinion.”).

The plaintiff has alleged that Dr. Fujiwaki never reviewed
Dorta’s treatment notes from Metropolitan Hospital, which the
plaintiff alleges is inconsistent with 20 C.F.R. § 416.917.
First, the plaintiff provides no evidence to substantiate this
claim. Second, even if the allegation is true, the regulations
do not require that an opinion from a consultative physician,
who had the opportunity to examine the plaintiff directly, be
discarded because of a lack of review of prior records.

Marquez v. Colvin, No. 12-cv-6819, 2013 WL 5568718, at *13

 

(S.D.N.Y¥. Oct. 9, 2013). Courts in this district have found

 

12 The plaintiff argues that, if the ALJ found aspects of Dr. Fujiwaki's
opinion “vague,” the ALJ was required to seek more information. To the
contrary, as the Magistrate Judge correctly noted, “where there are no
obvious gaps in the administrative record, and where the ALJ already
possesses a ‘complete medical history,’ an ALJ is “under no obligation to
seek additional information in advance of rejecting an application. R&R at
35-36 n.15 (citing Rosa v. Callahan, 1658 F.3d 72, 738 n.5 (2d Cir. 1999).

20

 

 
Case 1:19-cv-02215-JGK-RWL Document 27 Filed 10/26/20 Page 21 of 26

legal error only when the ALJ gave excessive weight to a
consultative examinator who did not have the claimant’s prior
notes, while also giving insufficient weight to the treating
physician. See, €.g., Raymond v. Comm’r of Soc. Sec., No. 16—
cv-3577, 2017 WL 4417802, at *13 (S.D.N.¥. Sept. 22, 2047)
(finding legal errer because ALJ ascribed “significant weight”
to consultative examiner and not “the proper weight” to the

consultative physician); Jackson v. Colvin, No. 13-cv-5655, 2014

 

WL 4695080, at *20 (S5.D.N.Y. Sept. 3, 2014) faccepting the
Magistrate Judge's Report and Recommendation finding error where
the consultative physician was given “great weight” and the
ALJ's “improper assessment” of a treating physician’s opinions}.
Therefore, the Magistrate Judge correctly concluded that the ALJ
appropriately weighted the opinions of Dr. Reddy and Dr.
Fujiwaki, and his determinations were supported by substantial
‘evidence.

B.

The plaintiff has objected to the Magistrate Judge’s
conclusion that the ALJ did not err by finding that Dorta’s
statements about the nature and severity of her impairments were
not credible. The plaintiff primarily argues that the ALJ did
not provide “any meaningful analysis” of her statements and
objects to the Magistrate Judge’s conclusion that the ALd

properly discounted her statements. The Report discounted the

21

 
Case 1:19-cv-02215-JGK-RWL Document 27 Filed 10/26/20 Page 22 of 26

plaintiff's atatements because the ALU noted Dorta’s ability to
engage in activities of daily living, her improvement over the
course of treatment and improved mental status examinations, and
the fact that Dorta has never been hospitalized for psychiatric
reasons.

Social Security Administration regulations provide a two-
step inquiry for evaluating a claimant’s assertions of pain and
other limitations. 20 C.F.R. § 416.929(a). First, the ALJ must
determine whether the claimant suffers from a “medically
determinable impairment that could reasonably be expected to
produce [the claimant’s] symptoms.” Id. § 416.929(b). If the Abd
determines the claimant does suffer from such a “medically
determinable impairment,” at the second step, the ALJ must
evaluate “the extent to which [the claimant’s] alleged
Functional limitations and restrictions due to pain or other
symptoms can reasonably be accepted as consistent with the
medical signs and laboratory findings and other evidence to
decide how your symptoms affect your ability to work.” Td.

§ 416.929(a); see Soc. Sec. Ruling 16-3p Titles II & XVI:
Evaluation of Symptoms in Disability Claims, 55R 16-3P (S.5S.A.

Oct. 25, 2017) (“SSR 16-3P”).+3 When assessing whether a

 

13 As both parties note, the Magistrate Judge referred to an outdated Social
Security Administration policy interpretation ruling regarding the assessment
of symptoms by the ALd, referring to SSR 96-7p, rather than 55R 16-3p. The
updated policy interpretation ruling in SSR 16-3p, “clarify[ied] that
subjective symptom evaluation is not an examination of an individuai's

22

 

 
Case 1:19-cv-02215-JGK-RWL Document 27 Filed 10/26/20 Page 23 of 26

claimant’s alleged limitations and symptoms are consistent with
the medical evidence, ALJs are instructed to consider other
types of evidence in the record that might substantiate a
claimaint’s statements, including the claimant’s “daily
activities,” the “duration, frequency, and intensity of pain or
other symptoms,” and the “effectiveness” of “any medication”
taken by the claimant to alleviate their symptoms. 20 C.F.R.

§ 416.929(c) (3) (i)-(vii); SSR 1e-3P.

The ALJ determined that while Dorta’s “medically
determinable impairments could reasonably be expected to
produce” her symptoms, her “statements concerning the intensity,
persistence and limiting effects of these symptoms are not
entirely consistent with the medical evidence and other evidence
in the record.” A.R. at 1234. The ALJ’s analysis appropriately
tracked to the analysis set forth in Section 416.929. Although
the ALJ did not “explicitly recite” the factors set forth in 20
C.F.R. § 416.929(c) (3), his determinations were supported by
substantial evidence in the record. Cichocki v. Astrue, 534 F.
App’x 71, 75 (2d Cir. 2013). The ALJ noted inconsistencies
between statements made by Dorta at her 2017 hearing and other

evidence in the record. Further, he appropriately considered

 

character.” SSR 16-3p. However, the Abd referred to and followed the correct,
current interpretation in SSR 16-3p, A.R. at 1231, 1234. Further, the
plaintiff has not raised any specific objection or noted any prejudice
resulting from the Magistrate Judge's reference to the outdated policy
interpretation ruling.

23

 

 
Case 1:19-cv-02215-JGK-RWL Document 27 Filed 10/26/20 Page 24 of 26

Dorta’s capacity to carry out daily activities, including
chores, unaccompanied use of public transportation, and
occasional socializing. A.R. 1234-35. He also noted evidence in
the record regarding the intensity and duration of her symptoms
and Dorta’s response to therapy and medication.

It was not legal error for the ALJ to consider the
plaintiff’s daily activities, that she has “no hospitalizations
for any condition” within the past two years, that Dorta’s
“illnesses waxes and wanes with stressors an circumstances,” or
that her illness had improved and was under control with
treatment. A.R. at 1233-34, 1236. Such considerations are
directly related to the specific factors that AlJd’s are
instructed to weigh when considering a claimant’s reported
symptoms. See 20 C.F.R. § 416.929(c) (3) (i)-(vii). Further, there
was substantial evidence within the record to support the ALJ's
determination not to credit Dorta’s testimony with regard to the

intensity and severity of her condition.4 “When determining a

 

14 The plaintiff argues that the Ald failed to provide “meaningful analysis”
pecause several of the key considerations for Finding Dorta’s statements
regarding the severity of her impairments not credible appeared in a “summary
of the evidence” or within the “discussion of medical opinion.” Pl, Obj. at
9, First, the plaintiff asks this Court to impose a degree of formalism not
required by 20 C.F.R. $8 416.925, and has not cited any precedent within this
Circuit to impose such a requirement. Instead, courts within this Circuit
have been instructed that the ALJ need not explicitly discuss each regulatory
factor, as long as the determination is supported by substantial evidence.
Cichocki v. Astrue, 534 F. App’x 71, 75-76 (2d Cir. 2013}. In this case, the
ALd has identified “specific record-based reasons for [his] ruling.” Stanton
v. Astrue, 370 F. App'x 231, 234 (2d Cir. 2010). The ALd summarized Dorta’s
hearing testimony, and noted, dguring the summary some inconsistencies between
her statements and other evidence in the record. Next, he reiterated as
further support for his credibility determination Dorta’s ability to carry

24

 

 
Case 1:19-cv-02215-JGK-RWL Document 27 Filed 10/26/20 Page 25 of 26

claimant’s [residual functional capacity], the AldJ is required
to take the claimant’s reports of pain and other limitations
into account, but is not required to accept the claimant's
subjective complaints without question; he may exercise
discretion in weighing the credibility of the claimant's
testimony in light of the other evidence in the record.” Genier,

606 F.3d at 49; Watson v. Berryhill, 732 F. App’x 48, 51-52 (2d

 

Cir. 2018} {noting courts must “defer to an ALJ's decision to
discredit subjective complaints if the decision is supported by
substantial evidence”). The Magistrate Judge correctly
determined that the ALJ’s analysis regarding Dorta’s credibility
was both supported by “substantial evidence” within the record
and free from legal error, and as such must be affixmed.
CONCLUSTON

The Court has considered all of the arguments raised by the
parties. To the extent not specifically addressed, the arguments
are either moot or without merit. For the reasons explained
above, the Magistrate Judge’s Report and Recommendation is
adopted, the Commissioner’s motion for judgment on the pleadings
is granted, and the plaintiff’s motion is denied. The plaintiff
is reminded that the decision in this case would not prevent or

preclude the plaintiff from filing for benefits based on

 

out daily activities, including chores, unaccompanied use of public
transportation, and occasional socializing.

25

 

 
Case 1:19-cv-02215-JGK-RWL Document 27 Filed 10/26/20 Page 26 of 26

conditions subsequent to the period at issue in this case. The
Clerk is directed to enter Judgment accordingly and to close
this case, including all pending motions.

SO ORDERED.

Dated: New York, New York

October 26, 2019 hs Oo) Che

\Aronn G. Koeltl
United States District Judge

26

 

 
